DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 11, 2022 to the non-final Office action of July 7, 2022 is acknowledged.  The Office action on the currently pending claims 1, 4-8, and 16 follows.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,387,068 (Reference Patent) in view of Douglass (US 9196445) and in further view of DE 202015106793.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the Reference Patent in view of Douglass (US 9196445) and in further view of DE 202015106793.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the instant application and the Reference Patent.
Instant Application: 17,380,436
Reference Patent: 11,387,068
1) An active/passive fuse module comprising: an electrically insulating base; a busbar disposed on a top surface of the electrically insulating base and comprising a fuse element and first and second terminal portions extending from opposite ends of the fuse element, the fuse element extending over a cavity formed in the top surface of the electrically insulating base and having a plurality of weak points formed therein; a pyrotechnic interrupter (PI) disposed atop the electrically insulating base, the PI comprising: a piston disposed within a shaft above the fuse element, the piston having an edge with a geometry that corresponds to a geometry of a pattern defined by the plurality of weak points in the fuse element; a first pyrotechnic ignitor coupled to a controller, the first pyrotechnic ignitor configured to detonate and force the piston through the fuse element upon receiving an initiation signal from the controller; and a second pyrotechnic ignitor coupled to the busbar by a pair of leads, the second pyrotechnic ignitor configured to detonate and force the piston through the fuse element upon an increase in voltage across the pair of leads; wherein the pair of leads extend through the shaft and across a path of the piston and are configured to be severed upon detonation of the first pyrotechnic ignitor or upon detonation of the second pyrotechnic ignitor.
1) An active/passive fuse module comprising: an electrically insulating base; a busbar disposed on a top surface of the electrically insulating base and comprising a fuse element and first and second terminal portions extending from opposite ends of the fuse element, the fuse element extending over a cavity formed in the top surface of the electrically insulating base; a pyrotechnic interrupter (PI) disposed atop the base, the PI comprising: a piston disposed within a shaft above the fuse element; a first pyrotechnic ignitor coupled to a controller, the first pyrotechnic ignitor configured to detonate and force the piston through the fuse element upon receiving an initiation signal from the controller; and a second pyrotechnic ignitor coupled to the busbar by a pair of leads, the second pyrotechnic ignitor configured to detonate and force the piston through the fuse element upon an increase in voltage across the pair of leads, wherein the pair of leads extend through the shaft and across a path of the piston and are configured to be severed by the piston upon detonation of the first pyrotechnic ignitor or upon detonation of the second pyrotechnic ignitor.
16) A fuse module comprising: an electrically insulating base; a busbar disposed on a top surface of the electrically insulating base and comprising a fuse element and first and second terminal portions extending from opposite ends of the fuse element, the fuse element extending over a cavity formed in the top surface of the electrically insulating base and having a plurality of weak points formed therein; a pyrotechnic interrupter (PI) disposed atop the electrically insulating base, the PI comprising: a piston disposed within a shaft above the fuse element, the piston having an edge with a geometry that corresponds to a geometry of a pattern defined by the plurality of weak points in the fuse element; and 18Atty. Docket No. 1511EBU15376a pyrotechnic ignitor coupled to the busbar by a pair of leads, the pyrotechnic ignitor configured to detonate and force the piston through the fuse element upon an increase in voltage across the pair of leads; wherein the pair of leads extend through the shaft and across a path of the piston and are configured to be severed upon detonation of the pyrotechnic ignitor.
7) A fuse module comprising: an electrically insulating base; a busbar disposed on a top surface of the electrically insulating base and comprising a fuse element and first and second terminal portions extending from opposite ends of the fuse element, the fuse element extending over a cavity formed in the top surface of the electrically insulating base; a pyrotechnic interrupter (PI) disposed atop the electrically insulating base, the PI comprising: a piston disposed within a shaft above the fuse element; and a pyrotechnic ignitor coupled to the busbar by a pair of leads, the pyrotechnic ignitor configured to detonate and force the piston through the fuse element upon an increase in voltage across the pair of leads, wherein the pair of leads extend through the shaft and across a path of the piston and are configured to be severed by the piston upon detonation of the pyrotechnic ignitor.


Regarding claim 1 of the Instant Application, claim 1 of the Reference Patent does not claim:
See next page→
The fuse element having a plurality of weak points formed therein; the piston having an edge with a geometry that corresponds to a geometry of a pattern defined by the plurality of weak points in the fuse element.
However, Douglass teaches (Fig.11):
The fuse element (108) having a plurality of weak points (110) formed therein; a geometry of a pattern defined by the plurality of weak points (110) in the fuse element (108) (Geometry of a Pattern defined by Weak Points: See Fig.11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Douglass to modify the claimed invention of the Reference Patent such that the fuse element has a plurality of weak points that form a geometry of a pattern, as claimed, in order to provide a fuse element that can more reliably open in response to the overcurrent due to the weak points as taught by Douglass (Col.2 Lns.13-18).
However, the above combination would still fail to teach:
The piston having an edge with a geometry that corresponds to a geometry of a pattern defined by the plurality of weak points in the fuse element.
DE 202015106793 however teaches (Figs.1-2):
The piston (20) having an edge (21) with a geometry (Figs.1-2: the shape of the edge 21 defines the “geometry”) that corresponds to the fuse element (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of DE 202015106793 to further modify the modified claimed device of the Reference Patent such that the piston has an edge with a geometry that corresponds to the geometry of the pattern defined by the plurality of weak points in the fuse element, as claimed, in order to better ensure that the electrical connection is properly severed at the fuse element during tripping condition as taught by DE 202015106793 ([0018]) since the piston can further act as an insulating barrier to ensure that no current is passed through the broken ends of the fuse element.
Regarding claim 16 of the Instant Application, claim 7 of the Reference Patent does not claim:
The fuse element having a plurality of weak points formed therein; the piston having an edge with a geometry that corresponds to a geometry of a pattern defined by the plurality of weak points in the fuse element.
However, Douglass teaches (Fig.11):
The fuse element (108) having a plurality of weak points (110) formed therein; a geometry of a pattern defined by the plurality of weak points (110) in the fuse element (108) (Geometry of a Pattern defined by Weak Points: See Fig.11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Douglass to modify the claimed invention of the Reference Patent such that the fuse element has a plurality of weak points that form a geometry of a pattern, as claimed, in order to provide a fuse element that can more reliably open in response to the overcurrent due to the weak points as taught by Douglass (Col.2 Lns.13-18).
However, the above combination would still fail to teach:
The piston having an edge with a geometry that corresponds to a geometry of a pattern defined by the plurality of weak points in the fuse element.
See next page→
DE 202015106793 however teaches (Figs.1-2):
The piston (20) having an edge (21) with a geometry (Figs.1-2: the shape of the edge 21 defines the “geometry”) that corresponds to the fuse element (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of DE 202015106793 to further modify the modified claimed device of the Reference Patent such that the piston has an edge with a geometry that corresponds to the geometry of the pattern defined by the plurality of weak points in the fuse element, as claimed, in order to better ensure that the electrical connection is properly severed at the fuse element during tripping condition as taught by DE 202015106793 ([0018]) since the piston can further act as an insulating barrier to ensure that no current is passed through the broken ends of the fuse element.
Claim 4 of the Instant Application is encompassed by Claim 2 of the Reference Patent.
Claim 5 of the Instant Application is encompassed by Claim 3 of the Reference Patent.
Claim 6 of the Instant Application is encompassed by Claim 4 of the Reference Patent.
Claim 7 of the Instant Application is encompassed by Claim 5 of the Reference Patent.
Claim 8 of the Instant Application is encompassed by Claim 6 of the Reference Patent.

Response to Arguments

Applicant’s arguments filed on July 11, 2022 have been fully considered, but have been found only partially persuasive.  The Office agrees with Applicant’s argument that claims 1, 4-8, and 16 are allowable over the prior art references utilized in the non-final Office action, but disagrees with Applicant’s argument that the double patenting rejection should be withdrawn.
On page 1 of Applicant’s remarks, Applicant states that a terminal disclaimer was filed to overcome the double patenting rejection.  However, no terminal disclaimer was found in Applicant’s response of July 11, 2022.  Therefore, claims 1, 4-8, and 16 are still believed to have a double patenting issue with U.S. Patent No. 11,387,068 (Reference Patent) in view of Douglass (US 9196445) and in further view of DE 202015106793. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.

	See next page→
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835